United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
U.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1564
Issued: October 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2014 appellant filed a timely appeal from a decision of the Office of Workers’
Compensation Programs (OWCP) dated June 12, 2014. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a lower back injury in the performance of duty
on February 6, 2014.

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 34-year-old pipefitter supervisor, filed a claim for benefits on February 6,
2014, alleging that on that day he felt something pop in his lower back while picking up bags of
cast-iron fittings.
In a February 11, 2014 report, Dr. Joseph T. Sanelli, an osteopath, reported that appellant
had complaints of lumbar pain and weakness which radiated into his left buttock and left leg. He
attributed these complaints to the February 6, 2014 work incident. Appellant rated the pain as a
5 on a scale of 1 to 10, with a stabbing and aching sensation which gradually progressed and
increased with bending, coughing, general activities, lying down, sitting, standing and walking.
Dr. Sanelli referred appellant for a magnetic resonance imaging (MRI) scan of the lumbar spine
in light of the fact that his complaint was lumbar radicular pain. He diagnosed disc displacement
with lumbar myelopathy, sciatica, discogenic syndrome and facet syndrome and opined that
there was a causal relationship between the diagnoses and the February 6, 2014 work incident.
In a report dated March 10, 2014, Dr. Sanelli reported that appellant underwent a lumbar
MRI scan which showed mild multilevel degenerative changes, in particular at L4-5 with mild
facet hypertrophy and a diffuse disc bulge with slight flattening of the ventral thecal sac and
minimal foraminal compromise. He diagnosed disc displacement without myelopathy, lumbar
sciatica, facet syndrome and discogenic syndrome. On examination Dr. Sanelli noted that
appellant showed painful motion during axial extension, axial flexion and left side axial rotation;
lateral motion caused axial pain. Appellant’s range of motion was somewhat restricted, but motor
strength testing revealed no gross weakness in the lower extremities. Dr. Sanelli advised that
appellant had no sensory deficits, no myelopathic findings and that he had a normal lower
extremity examination with regard to his joints. He recommended a course of physical therapy for
his current lower back pain and a lower extremity electromyelogram (EMG) for further evaluation
of a lumbosacral radiculopathy versus entrapment neuropathy in the event physical therapy did not
produce an improvement of his lower back condition. Dr. Sanelli stated that there was a causal
relationship between the diagnoses and the injury of record.
Dr. Sanelli submitted several form reports on which he indicated that he had examined
appellant for a lower back injury and checked a box indicating that appellant’s injury
corresponded with his description of how the work incident occurred. In an April 10, 2014
report, he essentially reiterated his previous findings and conclusions. Dr. Sanelli stated that
appellant continued to experience constant, mechanical pain which was a 4 on a scale of 1 to 10.
By letter dated May 7, 2014, OWCP informed appellant that, while it had initially handled
his claim administratively and authorized payment of a limited amount of medical expenses, it
was reopening his claim because his medical bills had exceeded $1,500.00. It noted that the
merits of the claim now needed to be formally considered and advised that it required additional
factual and medical evidence to determine whether he was eligible for compensation benefits.
OWCP asked appellant to submit a comprehensive medical report from his treating physician
describing his symptoms and the medical reasons for his condition, and an opinion as to whether
his claimed condition was causally related to his federal employment. It requested that he submit
the additional evidence within 30 days.

2

In a May 22, 2014 report, Dr. Sanelli stated that appellant had continued back pain which
he rated as a 5 on a scale of 1 to 10. He referred appellant for a lumbar EMG of the lower
extremity to determine whether he had lumbar radiculopathy, entrapment neuropathy, double
crush syndrome or peripheral neuropathy.
In a May 30, 2014 report, Dr. Sanelli stated that appellant had constant lower back pain
which was predominantly left sided, with left-sided lower back weakness and radiation into the left
buttocks. He reviewed appellant’s treatment history and his account of injury and reiterated his
previous findings and conclusions. Dr. Sanelli stated that radiographic studies of the lumbar spine
showed straightening of the normal lumbar lordosis, most likely secondary to muscular spasm with
mild degenerative changes of the lower lumbar segments. He reiterated his previous findings,
conclusions and diagnoses. Dr. Sanelli opined that appellant’s symptoms were directly and
causally related to the lifting injury he sustained while lifting bags of plumbing materials on
February 6, 2014. Appellant also submitted several reports from a physical therapist which
documented his treatment for his left knee condition.
By decision dated June 12, 2014, OWCP denied appellant’s claim, finding that he failed to
submit sufficient medical evidence in support of his claim that he sustained a lower back injury
in the performance of duty on February 6, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

3

opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
OWCP accepted that appellant experienced lower back pain while picking up bags of castiron fittings on February 6, 2014. The question of whether an employment incident caused a
personal injury can only be established by probative medical evidence.10 The Board finds that
appellant has not submitted rationalized, probative medical evidence to establish that the
February 6, 2014 employment incident would have been competent to cause the claimed injury.
Dr. Sanelli submitted several reports in which he noted appellant’s complaints of lower
back pain on examination and indicated that appellant had lumbar myelopathy, sciatica,
discogenic syndrome and facet syndrome lumbar myelopathy, sciatica, discogenic syndrome and
facet syndrome. These reports, however, did not sufficiently relate the diagnoses to the
February 6, 2014 incident at work. The weight of medical opinion is determined by the
opportunity for and thoroughness of examination, the accuracy and completeness of physician’s
knowledge of the facts of the case, the medical history provided, the care of analysis manifested
and the medical rationale expressed in support of stated conclusions.11
Dr. Sanelli advised in his February 11, 2014 report that appellant had complaints of
lumbar pain and weakness which radiated into his left buttock and left leg, which he attributed to
the February 6, 2014 work incident. He related that appellant rated the pain as a 5 on a scale of 1
to 10. Dr. Sanelli diagnosed disc displacement with lumbar myelopathy, sciatica, discogenic
syndrome and facet syndrome. He opined that there was a causal relationship between the
7

Id.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

John J. Carlone, supra note 5.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

4

diagnoses and the February 6, 2014 work incident. In his March 10, 2014 report, Dr. Sanelli
stated that appellant underwent a lumbar MRI scan which showed mild multilevel degenerative
changes, mostly at L4-5 with mild facet hypertrophy and a diffuse disc bulge with slight flattening
of the ventral thecal sac and minimal foraminal compromise. He advised that appellant had no
sensory deficits and no myelopathic findings and recommended a course of physical therapy. In
his May 30, 2014 report, Dr. Sanelli reiterated his previous findings, conclusions and diagnoses.
He stated that radiographic studies of the lumbar spine showed straightening of the normal lumbar
lordosis, most likely secondary to muscular spasm with mild degenerative changes of the lower
lumbar segments. Dr. Sanelli opined that appellant’s symptoms were directly and causally related
to the lifting injury he sustained while lifting bags of plumbing materials on February 6, 2014.
Although Dr. Sanelli presented several diagnoses of appellant’s condition, he did not
adequately address how these diagnoses were causally related to the February 6, 2014 work
incident. The medical reports of record do not explain how, medically, appellant would have
sustained lumbar myelopathy, sciatica, discogenic syndrome and facet syndrome lumbar
myelopathy, sciatica, discogenic syndrome and facet syndrome due to picking up bags of cast
iron fittings on February 6, 2014. The medical evidence of record is to establish that appellant’s
lower back injury was work related. The reports from Dr. Sanelli merely assert in summary
fashion that appellant’s lower back condition was caused by the February 6, 2014 work incident,
and that his conditions were caused by his injury. Dr. Sanelli’s opinion on causal relationship is
of limited probative value in that he did not provide adequate medical rationale in support of his
conclusions.12 He did not describe appellant’s incident in any detail or explain how
physiologically it would have been competent to cause the claimed lower back conditions.13
Furthermore, the form reports from Dr. Sanelli which support causal relationship with a check
mark are insufficient to establish the claim, as the Board has held that without further
explanation or rationale, a checked box is not sufficient to establish causation.14 Therefore,
appellant failed to provide a medical report from a physician that explains how the work incident
of February 6, 2014 caused or contributed to the claimed lower back injury.
In addition, the Board notes that appellant submitted several reports from a physical
therapist. These reports, however, do not constitute medical evidence under section 8101(2).
Because healthcare providers such as nurses, acupuncturists, physicians assistants and physical
therapists are not considered “physicians” under FECA, their reports and opinions do not
constitute competent medical evidence to establish a medical condition, disability or causal
relationship.15
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which the February 6, 2014 work incident would have
12

William C. Thomas, 45 ECAB 591 (1994).

13

C.A., Docket No. 14-1123 (issued August 21, 2014).

14

Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB 247 (1979).

15

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerré R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).

5

caused the claimed injury. Accordingly, he did not establish that he sustained a lower back
injury in the performance of duty. OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a lower back injury
in the performance of duty on February 6, 2014.
ORDER
IT IS HEREBY ORDERED THAT the June 12, 2014 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 20, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

